Almost Family, Inc. Steve Guenthner (502) 891-1000 FOR IMMEDIATE RELEASE May 6, 2015 Almost Family Reports First Quarter 2015 Results Louisville, KY, May 6, 2015 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the period ended April 3, 2015. First Quarter Highlights: · Net service revenues of approximately $128 million · Net income attributable to Almost Family, Inc. of $4.4 million, $0.46 per diluted share versus $0.13 in the first quarter of 2014. · Adjusted earnings from home health operations (1) of $4.8 million, $0.51 per diluted share versus $0.35 in the first quarter of 2014 · Record Visiting Nurse segment net revenues of $99.5 million · Personal Care segment revenues of $28.8 million · Visiting Nurse results improved diluted EPS by $0.12 See “Non-GAAP Financial Measures - Adjusted Earnings from Home Health Operations” on page 8 Management Comments William Yarmuth, Chairman and Chief Executive Officer, commented: “We continue to be extremely pleased with both the progress of our internal operations and our business development activities.We are especially pleased with our organic growth rates in both our VN and PC segments and believe these reflect a period of renewed interest and belief by referral sources and payors that home health has a bright future and a critical role to play in improving patient experiences and controlling health care costs.” Steve Guenthner, President, added: “The recent Federal repeal of the physician SGR-cut removes an annual threat that has dissuaded some investors.The final two years of rebasing of Medicare rates and the current stability in the Federal political environment provide better reimbursement visibility and predictability than we’ve had for some time.The Medicaid programs in the states in which we operate are looking for new and creative ways to control their spending which mostly means keeping long-term care patients out of institutions.While these changes from time-to-time result in temporary cash flow issues, as they recently have in Tennessee and Ohio, we believe they will also continue to drive increasing use of home care, especially personal care services. Almost Family Reports First Quarter 2015 Results Page 2 May 6, 2015 Additionally, capital markets remain receptive to our investment thesis providing strong access to funding for acquisitions.Finally, we continue to see attractive acquisition candidates in all three of our business segments.” Yarmuth concluded: “We accomplished a great deal during the first quarter, not only in our operating results but also in making strategic investments in both WillCare and NavHealth.Additionally, we improved our access to low-cost capital through our new and larger credit facility.We are as optimistic as ever about the future of home health care and the future of our business and remain focused on continuing our growth trajectory.” First Quarter Financial Results Improved VN segment cost controls, in particular tighter adherence to agency-level labor staffing standards, increased the efficiency of care delivery lowering labor costs on growing volumes improved diluted EPS by $0.08 as compared to the same quarter of last year.Changes in case-mix and Medicare reimbursement rates under the 2015 final rule combined to increase revenue by $0.6 million, and EPS by $0.04 as compared to the same period in 2014.PC segment results were consistent with the prior year period.Our Healthcare innovations segment loss increased slightly from the prior year on lower revenues. Investing activities used approximately $4.4 million of cash in acquisitions and activities while operating activities used approximately $3.8 million primarily due to increased accounts receivable offsetting income generated.The Company noted that it is continuing to experience collection delays impacting days sales outstanding primarily in its personal care segment due to changes in patient enrollment and billing requirements enacted by the Medicaid managed careproviders in the states of Tennessee and Ohio.The Company believes these are temporary issues that will be ameliorated over the next two quarters. The effective tax rate for the first quarter of 2015 was 40.5% compared to 41.5% for the first quarter of 2014.The higher income tax rate in 2014 occurred primarily due to certain deal and transaction costs that were not currently deductible and that did not result in the establishment of a deferred tax asset. Recent Corporate Developments · On January 29, 2015 Almost Family announced the formal creation of a new HealthCare Innovations business segment to house and separately report on the Company’s developmental activities outside its traditional home health business platform.At the same time the Company announced the investment of up to $2 million in NavHealth a development-stage enterprise that seeks to develop technology based tools and analytics to improve patient experiences and lower the overall costs of care. · On February 12, 2015 Almost Family established a new senior secured multi-bank credit facility that replaced its previous facility and provides for up to $175 million in borrowings with a maturity date of February 11, 2020. · On February 24, 2015, Almost Family announced the signing of a definitive agreement to acquire the stock of WillCare, Inc. for between $46 million and $53 million based on Almost Family Reports First Quarter 2015 Results Page 3 May 6, 2015 changes in earnings and working capital between execution of the definitive agreement and the expected close, sometime in the second half of FY2015 subject to New York approval.On March 1, 2015, Almost Family closed on the Ohio portion of the WillCare acquisition for a cash amount of $3 million. · Effective with the first quarter of 2015 the Company has adopted a 52-53 fiscal reporting calendar under which it will report its annual results going forward in four equal 13-week quarters.Every fifth year, one quarter will include 14 weeks and that year will include 53 weeks of operating results.Once fully adopted, this approach will help minimize the impact of calendar differences when comparing different historical periods.As a result of this change the first quarter of 2015 includes the 13 week and 2 day period from January 1, 2015 to April 3, 2015 which is 2 more days than each 13 week quarter to be reported in the future.For prospective comparison, the 2 days (New Year’s Day and the day after) had a one-time effect of increasing revenue by $2.3 million, while lowering EPS by $0.01 due to the effect of the holiday.Had this reporting change not been made, first quarter 2015 reported revenue would have been lower by $5.4 million and EPS would have been lower by $0.02. Almost Family Reports First Quarter 2015 Results Page 4 May 6, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (UNAUDITED) Period Ended April 3, Three Months Ended March 31, Net revenues $ $ Cost of service revenues (excluding depreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Deal, transition and other Total general and administrative expenses Operating income Interest expense, net ) ) Income before income taxes Income tax expense ) ) Net income from continuing operations Discontinued operations: Loss from operations, net of tax of $3, ($48) 5 ) Net income Net income - noncontrolling interests Net income attributable to Almost Family, Inc. $ $ Per share amounts-basic: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ $ Discontinued operations - ) Net income attributable to Almost Family, Inc. $ $ Per share amounts-diluted: Average shares outstanding Income from continuing operations attributable to Almost Family, Inc. $ $ Discontinued operations - ) Net income attributable to Almost Family, Inc. $ $ Almost Family Reports First Quarter 2015 Results Page 5 May 6, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) April 3, 2015 ASSETS (UNAUDITED) December 31, 2014 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - notes payable and capital leases 36 51 TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Revolving credit facility Deferred tax liabilities Other TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES NONCONTROLLING INTEREST - REDEEMABLE - HEALTHCARE INNOVATIONS STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,617 and 9,574 issued and outstanding Treasury stock, at cost, 102 and 94 shares of common stock ) ) Additional paid-in capital Noncontrolling interest - nonredeemable ) ) Retained earnings TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Almost Family Reports First Quarter 2015 Results Page 6 May 6, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Period Ended April 3, Three Months Ended March 31, Cash flows of operating activities: Net income $ $ Loss on discontinued operations, net of tax 5 ) Net income from continuing operations Adjustments to reconcile income to net cash of operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes ) Change in certain net assets and liabilities, net of the effects of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets Other assets ) 55 Accounts payable and accrued expenses ) ) Net cash used in operating activities ) ) Cash flows of investing activities: Capital expenditures ) ) Cost basis investment ) - Acquisitions, net of cash acquired ) - Net cash used in investing activities ) ) Cash flows of financing activities: Credit facility borrowings Credit facility repayments ) ) Debt issuance fees ) - Proceeds from stock option exercises 23 39 Purchase of common stock in connection with share awards ) ) Tax impact of share awards 88 ) Payment of special dividend in connection with share awards ) ) Principal payments on notes payable and capital leases ) ) Net cash provided by (used in) financing activities ) Cash flows from discontinued operations Operating activities 21 Investing activities - - Net cash provided by discontinued operations 21 Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Almost Family Reports First Quarter 2015 Results Page 7 May 6, 2015 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Period Ended April 3, Three Months Ended March 31, Change Amount % Rev Amount % Rev Amount % Home Health Operations Net service revenues: Visiting Nurse $ % $ % $ % Personal Care % Operating income before corporate expenses: Visiting Nurse % % % Personal Care % Healthcare Innovations Revenue ) -66.8 % Operatingloss before noncontrolling interest ) -506.9
